EXHIBIT DEP Holdings, LLC Consolidated Balance Sheet at December 31, 2008 and Report of Independent Registered Public Accounting Firm DUNCAN ENERGY PARTNERS L.P. INDEX TO FINANCIAL STATEMENTS Page No. Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheet as of December 31, 2008 3 Notes to Financial Statements: Note 1 – Business Overview and Basis of Financial Statement Presentation 4 Note 2 – Summary of Significant Accounting Policies 7 Note 3 – Recent Accounting Developments 13 Note 4 – Accounting for Equity Awards 15 Note 5 – Financial Instruments 17 Note 6 – Property, Plant and Equipment 20 Note 7 – Investments in and Advances to Unconsolidated Affiliate – Evangeline 20 Note 8 – Intangible Assets and Goodwill 21 Note 9 – Debt Obligations 22 Note 10 – Limited Partners’ Interest and Parent Interest in Subsidiaries 24 Note 11 – Member’s Equity 27 Note 12 – Business Segments 27 Note 13 – Related Party Transactions 28 Note 14 – Commitments and Contingencies 34 Note 15 – Significant Risks and Uncertainties 36 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of DEP Holdings, LLC Houston, Texas We have audited the accompanying consolidated balance sheet of DEP Holdings, LLC (the “Company”) at December 31, 2008. This consolidated financial statement is the responsibility of the Company’s management. Our responsibility is to express an opinion on this consolidated financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated balance sheet presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, such consolidated balance sheet presents fairly, in all material respects, the financial position of the Company at December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. /s/ DELOITTE & TOUCHE LLP Houston, Texas March 2, 2 DEP HOLDINGS, LLC CONSOLIDATED BALANCE SHEET AT DECEMBER 31, 2008 (Dollars in thousands) ASSETS Current assets Cash and cash equivalents $ 13,783 Accounts receivable – trade, net of allowance for doubtful accounts of $ 45 117,274 Gas imbalance receivables 35,655 Accounts receivable – related parties 3,257 Inventories 27,964 Prepaid and other current assets 4,404 Total current assets 202,337 Property, plant and equipment, net 4,330,220 Investments in and advances to Evangeline 4,527 Intangible assets, net of accumulated amortization of $34,076 52,262 Goodwill 4,900 Other assets 1,224 Total assets $ 4,595,470 LIABILITIES AND MEMBER’S EQUITY Current liabilities Accounts payable – trade $ 45,205 Accounts payable – related parties 48,509 Accrued product payables 109,683 Accrued costs and expenses 1,173 Other current liabilities 48,699 Total current liabilities 253,269 Long-term debt (see Note 9) 484,250 Other long-term liabilities 13,063 Parent interest in subsidiaries: (see Note 10) DEP I Midstream Businesses 478,368 DEP II Midstream Businesses 2,613,004 Total parent interest in subsidiaries 3,091,372 Limited partners of Duncan Energy Partners (see Note 10) 762,088 Commitments and Contingencies Member’s equity: (see Note 11) Member interest 1,032 Accumulated other comprehensive loss (9,604 ) Total member’s equity (8,572 ) Total liabilities and member’s equity $ 4,595,470 The accompanying notes are an integral part of these financial statements. See Note 1 for information regarding the basis of financial statement presentation. 3 DEP HOLDINGS, LLC NOTES TO CONSOLIDATED BALANCE SHEET AT DECEMBER 31, 2008 Except as noted within the context of each footnote disclosure, dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1. Business Overview and Basis of Financial Statement Presentation DEP Holdings, LLC (“DEP GP”) is a
